     Case 4:19-cr-00418-SWW Document 20 Filed 07/26/19 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS

UNITED STATES OF AMERICA,                    §
                                             §
                      Plaintiff(s)           §
                                             §      Case No. 4:19CR00418-01 SWW
                                             §
           vs.                               §
                                             §
BILAL AL-RAYANNI,                            §
aka Bilal Kassim Alawdi                      §
                                             §
                      Defendant(s)           §

                    NOTICE OF APPEARANCE OF COUNSEL


       Notice is hereby given that Mark F. Hampton enters his appearance as counsel on

behalf of Bilal Al-Rayanni aka Bilal Kassim Alawdi in the above-captioned matter.



                                             Respectfully submitted,

                                             /s/Mark F. Hampton
                                             Arkansas Bar No. 85066
                                             Attorney for Defendant
                                             1122 West Capitol Avenue
                                             Little Rock, Arkansas 72201
                                             (501) 376-6277
                                             (501) 376-6279 fax
                                             MarkFHampton@aol.com

                              CERTIFICATE OF SERVICE

I hereby certify that on July 26, 2019, I electronically filed the foregoing with the Clerk
of Court using CM/ECF system, which shall send notification of such filing to the
following:

Michael Gordon
Assistant U. S. Attorney
P. O. Box 1229
Little Rock, Arkansas 72203                  /s/Mark F. Hampton
                                             Arkansas Bar No. 85066
                                             Attorney for Defendant
